Name: Council Regulation (EU) NoÃ 25/2011 of 14Ã January 2011 amending Regulation (EC) NoÃ 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dÃ¢ Ivoire
 Type: Regulation
 Subject Matter: free movement of capital;  Africa;  international affairs
 Date Published: nan

 15.1.2011 EN Official Journal of the European Union L 11/1 COUNCIL REGULATION (EU) No 25/2011 of 14 January 2011 amending Regulation (EC) No 560/2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(2) thereof, Having regard to Decision 2010/656/CFSP of 29 October 2010 renewing the restrictive measures against CÃ ´te d'Ivoire (1), as amended by Decision 2011/18/CFSP of 14 January 2011 (2), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Decision 2010/656/CFSP, as amended, provides for the adoption of restrictive measures against certain persons who, while not designated by the United Nations (UN) Security Council or the Sanctions Committee, are obstructing the process of peace and national reconciliation in CÃ ´te dIvoire and in particular those who are jeopardising the proper outcome of the electoral process, as well as against legal persons, entities or bodies owned or controlled by such persons and persons, entities or bodies acting on their behalf or at their direction. (2) These measures fall within the scope of the Treaty on the Functioning of the European Union and, therefore, notably with a view to ensuring their uniform application by economic operators in all Member States, regulatory action at the level of the Union is necessary in order to implement them. (3) This Regulation respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union and notably the right to an effective remedy and to a fair trial and the right to the protection of personal data. This Regulation should be applied in accordance with those rights and principles. This Regulation also fully respects the obligations of Member States under the Charter of the United Nations and the legally binding nature of the UN Security Council Resolutions. (4) The power to amend the lists in Annexes I and IA to Regulation (EC) No 560/2005 should be exercised by the Council, in view of the specific threat to international peace and security posed by the situation in CÃ ´te dIvoire, and to ensure consistency with the process for amending and reviewing Annexes I and II to Decision 2010/656/CFSP. (5) The procedure for amending the lists in Annexes I and IA to Regulation (EC) No 560/2005 should include providing designated natural or legal persons, entities or bodies with the grounds for listing, so as to give them an opportunity to submit observations. Where observations are submitted, or substantial new evidence is presented, the Council should review its decision in light of those observations and inform the person, entity or body concerned accordingly. (6) For the implementation of this Regulation, and in order to create maximum legal certainty within the Union, the names and other relevant data concerning natural and legal persons, entities and bodies whose funds and economic resources are to be frozen in accordance with this Regulation, should be made public. Any processing of personal data should respect Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (3) and Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (4). (7) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 560/2005 is amended as follows: (1) Article 2 is replaced by the following: Article 2 1. All funds and economic resources belonging to, owned, held or controlled by the natural or legal persons, entities and bodies listed in Annex I or in Annex IA shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons, entities or bodies listed in Annex I or in Annex IA. 3. The participation, knowing and intentional, in activities the object or effect of which is, directly or indirectly, to circumvent the measures referred to in paragraphs 1 and 2 shall be prohibited. 4. Annex I shall consist of the natural or legal persons, entities and bodies referred to in Article 5(1)(a) of Decision 2010/656/CFSP as amended. 5. Annex IA shall consist of the natural or legal persons, entities and bodies referred to in Article 5(1)(b) of Decision 2010/656/CFSP as amended.; (2) the following Article is inserted: Article 2a 1. Annexes I and IA shall include the grounds for listing of listed persons, entities and bodies, as provided by the UN Security Council or by the Sanctions Committee for Annex I. 2. Annexes I and IA shall also include, where available, information necessary to identify the natural or legal persons, entities and bodies concerned, as provided by the UN Security Council or by the Sanctions Committee for Annex I. With regard to natural persons, such information may include names, including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known, and function or profession. With regard to legal persons, entities and bodies, such information may include names, place and date of registration, registration number and place of business. Annex I shall also include the date of designation by the UN Security Council or by the Sanctions Committee.; (3) Articles 3 and 4 are replaced by the following: Article 3 1. By way of derogation from Article 2, the competent authorities of the Member States, as identified on the websites listed in Annex II, may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources. If it concerns a person, entity or body listed in Annex I, Member States shall notify their intention to authorise access to such funds and economic resources to the Sanctions Committee. They shall not authorise such access if they have received a negative decision by the Sanctions Committee within two working days of such notification. 2. By way of derogation from Article 2 and provided it concerns a person, entity or body listed in Annex I, the competent authorities of the Member States, as identified on the websites listed in Annex II, may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources are necessary for extraordinary expenses, provided that Member States have notified that determination to the Sanctions Committee and that the determination has been approved by that Committee, under the conditions envisaged by paragraph 14(e) of UN Security Council Resolution 1572 (2004). 3. By way of derogation from Article 2 and provided it concerns a person, entity or body listed in Annex IA, the competent authorities of the Member States, as identified on the websites listed in Annex II, may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources are necessary for extraordinary expenses, provided that the Member State has notified the grounds on which it considers that a specific authorisation should be granted to all other Member States and to the Commission at least two weeks prior to authorisation. Article 4 By way of derogation from Article 2, the competent authorities of the Member States, as identified on the websites listed in Annex II, may authorise the release of certain frozen funds or economic resources, if the following conditions are met: (a) the funds or economic resources in question are the subject of a judicial, administrative or arbitral lien established prior to the date on which the person, entity or body referred to in Article 2 became subject to this Regulation, or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) the funds or economic resources in question will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the lien or judgment is not for the benefit of a person, entity or body listed in Annex I or in Annex IA; (d) recognising the lien or judgment is not contrary to public policy in the Member State concerned; and (e) if it concerns a person, entity or body listed in Annex I, Member States have notified the lien or judgment to the Sanctions Committee.; (4) Article 7 is replaced by the following: Article 7 Article 2(2) shall not prevent financial or credit institutions in the Union from crediting frozen accounts where they receive funds transferred to the account of a listed natural or legal person, entity or body, provided that any additions to such accounts will also be frozen. The financial or credit institution shall inform the relevant competent authority about any such transaction without delay.; (5) the following Article is inserted: Article 9a The prohibition set out in Article 2(2) shall not give rise to any liability of any kind on the part of the natural and legal persons, entities and bodies which made funds or economic resources available if they did not know, and had no reasonable cause to suspect, that their actions would infringe the prohibition in question.; (6) Article 11 is replaced by the following: Article 11 The Commission shall be empowered to amend Annex II on the basis of information supplied by Member States.; (7) the following Article is inserted: Article 11a 1. Where the UN Security Council or the Sanctions Committee lists a natural or legal person, entity or body, the Council shall include such natural or legal person, entity or body in Annex I. 2. Where the Council decides to subject a natural or legal person, entity or body to the measures referred to in Article 2(1), it shall amend Annex IA accordingly. 3. The Council shall communicate its decision, including the grounds for listing, to the natural or legal person, entity or body referred to in paragraphs 1 and 2, either directly, if the address is known, or through the publication of a notice, providing such natural or legal person, entity or body with an opportunity to present observations. 4. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the natural or legal person, entity or body accordingly. 5. Where the United Nations decides to delist a natural or legal person, entity or body, or to amend the identifying data of a listed natural or legal person, entity or body, the Council shall amend Annex I accordingly. 6. The list in Annex IA shall be reviewed in regular intervals and at least every 12 months.; (8) the following Article is inserted: Article 12a Where there is, in this Regulation, a requirement to notify, inform or otherwise communicate with the Commission, the address and other contact details to be used for such communication shall be those indicated in Annex II.; (9) Article 13 is replaced by the following: Article 13 This Regulation shall apply: (a) within the territory of the Union, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Union.; (10) the text set out in Annex I is inserted into Regulation (EC) No 560/2005 as Annex IA; (11) Annex II to Regulation (EC) No 560/2005 is replaced by the text set out in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 2011. For the Council The President J. MARTONYI (1) OJ L 285, 30.10.2010, p. 28. (2) See page 36 of this Official Journal. (3) OJ L 8, 12.1.2001, p. 1. (4) OJ L 281, 23.11.1995, p. 31. ANNEX I ANNEX IA List of natural and legal persons, entities or bodies not designated by the UN Security Council or the Sanctions Committee, referred to in Articles 2, 4 and 7 A. Natural persons Name (and any aliases) Identifying information Grounds for designation 1. Mr Pascal Affi NGuessan Born 1 January 1953 in Bouadikro passport number: PD-AE 09DD00013 President of the Ivorian Popular Front (FPI): Obstruction of the peace and reconciliation processes; public incitement to hatred and violence. 2. Lieutenant-Colonel NathanaÃ «l Ahouman Brouha Born 6 June 1960 Commander of the Security Group of the Presidency of the Republic (GSPR). Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 3. Mr Gilbert Marie AkÃ © N'Gbo Born 8 October 1955 in Abidjan Passport number: 08 AA 61107 (due to expire on 2 April 2014) Supposedly Prime Minister and Minister for Planning and Development: Participation in the illegitimate government of Mr Laurent Gbagbo. 4. Mr Pierre IsraÃ «l Amessan Brou Director General of Radio TÃ ©lÃ ©vision Ivoirienne (RTI): Obstruction of the peace and reconciliation processes through public incitement to hatred and violence and through participation in disinformation campaigns in connection with the 2010 presidential election. 5. Mr Frank Anderson Kouassi President of the National Audiovisual Communication Council (CNCA): Obstruction of the peace and reconciliation processes through public incitement to hatred and violence and through participation in disinformation campaigns in connection with the 2010 presidential election.; senior official refusing to place himself under the authority of the democratically elected President. 6. Ms Nadiani Bamba Born 13 June 1974 in Abidjan Passport number: PD - AE 061 FP 04 Director of the Cyclone group which publishes the newspaper Le Temps : Obstruction of the peace and reconciliation processes through public incitement to hatred and violence and through participation in disinformation campaigns in connection with the 2010 presidential election. 7. Mr Kadet Bertin Born around 1957 in Mama Security adviser to Mr Gbagbo: Obstruction of the peace and reconciliation processes; senior official refusing to place himself under the authority of the democratically elected President. Instigator of campaigns of intimidation and repression. 8. General Dogbo BlÃ © Born 2 February 1959 in Daloa Head of the Republican Guard. Obstruction of the peace and reconciliation processes; responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 9. Mr Paul Antoine Bohoun BouabrÃ © Born 9 February 1957 in Issia Passport number: PD AE 015 FO 02 Former Minister of State, senior official in the FPI: Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election. 10. Sub-prefect OulaÃ ¯ Delefosse Born 28 October 1968 Leader in the Great West Patriotic Resistance Union (UPRGO): Obstruction of the peace and reconciliation processes through refusal to disarm and refusal to place himself under the authority of the democratically elected President. 11. Admiral Vagba Faussignau Born 31 December 1954 in Bobia Commander of the Ivorian Navy - deputy chief of staff: Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President; 12. Pastor Gammi Head of the Ivorian Movement for the Liberation of Western CÃ ´te d'Ivoire (MILOCI): Obstruction of the peace and reconciliation processes through refusal to disarm and refusal to place himself under the authority of the democratically elected President. 13. Mr Laurent Gbagbo Born 31 May 1945 in Gagnoa Supposedly President of the Republic: Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election. 14. Ms Simone Gbagbo Born 20 June 1949 in Moossou President of the Ivorian Popular Front (FPI) group in the National Assembly. Obstruction of the peace and reconciliation processes; public incitement to hatred and violence. 15. General Guiai Bi Poin Born 31 December 1954 in Gounela Head of the Security Operations Command Centre (CECOS). Obstruction of the peace and reconciliation processes; responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 16. Mr Denis Maho Glofiei Born in Val de Marne, France Leader in the Great West Liberation Front (FLGO). Obstruction of the peace and reconciliation processes through refusal to disarm and refusal to place himself under the authority of the democratically elected President. 17. Captain Anselme SÃ ©ka Yapo Born 2 May 1973 in AdzopÃ © Bodyguard to Ms Gbagbo. Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 18. Mr DÃ ©sirÃ © Tagro Born 27 January 1959 in Issia Passport number: PD  AE 065FH08 Secretary-General of Mr Laurent Gbagbo's supposed Presidency . Participation in the illegitimate government of Mr Laurent Gbagbo, refusal to accept the result of the presidential election. Implicated in violent repression of the popular risings of February, November and December 2010. 19. Mr Yao N'DrÃ © Born 29 December 1956 President of the Constitutional Council: Obstruction of the peace and reconciliation processes, refusal to accept the result of the presidential election; senior official refusing to place himself under the authority of the democratically elected President. 20. Mr Yanon Yapo Supposedly Keeper of the Seals, Minister for Justice and Human Rights Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo 21. Mr Alain Dogou Born 16 July 1964 in Aboisso Passport number: PD-AE/053FR05 (due to expire on 27 May 2011) Supposedly Minister for Defence and Civic Service Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 22. Mr Emile GuiriÃ ©oulou Born 1 January 1949 in Guiglo Passport number: PD-AE/008GO03 (due to expire on 14 March 2013) Supposedly Minister for the Interior: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 23. Mr Charles DÃ ©sirÃ © NoÃ «l Laurent Dallo Born 23 December 1955 in Gagnoa Passport number: 08AA19843 (due to expire on 13 October 2013) Supposedly Minister for Economic Affairs and Finance Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 24. Mr Augustin Kouadio KomoÃ © Born 19 September 1961 in Kokomian Passport number: PD-AE/010GO03 (due to expire on 14 March 2013 Supposedly Minister for Mines and Energy: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 25. Ms Christine Adjobi Nebout (alias Aya Christine Rosalie Adjobi nÃ ©e Nebout) Born 24 July 1949 in Grand Bassam Passport number: PD-AE/017FY12 (due to expire on 14 December 2011 Supposedly Minister for Health and the Fight against AIDS: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 26. Mr Benjamin Yapo AtsÃ © Born 1 January 1951 in AkoupÃ © Passport numbers: PD-AE/089GO04 (due to expire on 1 April 2013); PS-AE/057AN06 Supposedly Minister for Building and Urban Development: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 27. Mr Issa Malick Coulibaly Born 19 August 1953 in Korhogo Passport number: PD-AE/058GB05 (due to expire on 10 May 2012) Supposedly Minister for Agriculture: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 28. Mr Ahoua Don Mello Born 23 June 1958 in Bongouanou Passport number: PD-AE/044GN02 (due to expire on 23 February 2013) Supposedly Minister for Infrastructure and Sanitation, Government spokesperson: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 29. Mr Blaise N'Goua Abi Supposedly Minister for Transport: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 30. Ms Anne Jacqueline LohouÃ ¨s Oble Born 7 November 1950 in Dabou Passport number: PD-AE/050GU08 (due to expire on 4 August 2013) Supposedly Minister for Education: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 31. Ms AngÃ ¨le Gnonsoa (alias Zon Sahon) Born 1 January 1940 in TaÃ ¯ Passport number: PD-AE/040ER05 (due to expire on 28 May 2012) Supposedly Minister for Technical Education: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 32. Mr Lazare Koffi Koffi Supposedly Minister for the Environment, Water and Forestry: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 33. Ms Elisabeth Badjo DjÃ ©kouri, married name Jeannie Dagbo Born 24 December 1971 in Lakota Passport numbers: 08AA15517 (due to expire on 25 November 2013); PS-AE/040HD12 (due to expire on 1 December 2011) Supposedly Minister for the Civil Service: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 34. Mr Charles BlÃ © GoudÃ © Born 1 January 1972 in Kpoh Old passport: DD-AE/088OH12 Supposedly Minister for Youth, Vocational Training and Employment, Leader of the Panafrican Congress of Young Patriots (COJEP): Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. For the record: has been the subject of UN Security Council sanctions since 2005. 35. Mr Philippe Attey Born 10 October 1951 in Agboville Old passport AE/32AH06 Supposedly Minister for Industry and Development of the Private Sector: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 36. Ms DaniÃ ¨le Boni Claverie (French and Ivorian national) Supposedly Minister for Women, the Family and Children: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 37. Mr Ettien Amoikon Supposedly Minister for Information and Communication Technologies: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 38. Mr GnonziÃ © Ouattara Supposedly Minister for Communications: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 39. Mr Alphonse Voho Sahi Born 15 June 1958 in Gueyede Passport number: PD-AE/066FP04 (due to expire on 1 April 2011) Supposedly Minister for Culture: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 40. Mr Kata KÃ ©kÃ © (alias Keke Joseph Kata) Born 1 January 1951 in Daloa Passport number: PD-AE/086FO02 (due to expire on 27 February 2011) Supposedly Minister for Scientific Research: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 41. Mr Franck GuÃ ©i Born 20 February1967 Passport number: PD-AE/082GL12 (due to expire on 22 December 2012) Supposedly Minister for Sports: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 42. Mr TourÃ © Amara Supposedly Minister for Trade: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 43. Mr Richard KouamÃ © SÃ ©crÃ © Supposedly Minister for Tourism and Craft Trades: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 44. Ms Anne Gnahouret Tatret Supposedly Minister for Solidarity, Reconstruction and Social Cohesion: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 45. Mr Nyamien Messou Born 20 June 1954 in Bongouanou Old passport PD-AE/056FE05 (due to expire on 29 May 2010) Supposedly Minister for Labour: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 46. Mr Justin KonÃ © Katina Supposedly Minister Delegate for the Budget: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 47. Mr Thomas N'guessan Yao Supposedly Minister attached to the Minister for Education, with responsibility for Higher Education: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 48. Ms Odette Lago DalÃ ©ba Loan Born 1 January 1955 in Floleu Passport number: 08AA68945 (due to expire on 29 April 2014) Supposedly State Secretary for School and Student Life: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 49. Mr Georges Armand Alexis OuÃ ©gnin Born 27 August 1953 in BouakÃ © Passport number: 08AA59267 (due to expire on 24 March 2014) Supposedly State Secretary for Universal Sickness Insurance: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 50. Mr RaphaÃ «l Dogo DjÃ ©rÃ ©kÃ © Supposedly State Secretary for the Disabled: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 51. Mr Dosso Charles Radel Durando Supposedly State Secretary for War Victims: Obstruction of the peace and reconciliation processes and refusal to accept the result of the presidential election through participation in the illegitimate government of Mr Laurent Gbagbo. 52. Mr TimothÃ ©e Ahoua N'Guetta Born 25 April 1931 in Aboisso Passport number: PD-AE/084FK10 (due to expire on 20 October 2013) Member of the Constitutional Council: Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election; senior official refusing to place himself under the authority of the democratically elected President. 53. Mr Jacques AndrÃ © Daligou Monoko Member of the Constitutional Council Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election; senior official refusing to place himself under the authority of the democratically elected President. 54. Mr Bruno WalÃ © Ekpo Member of the Constitutional Council Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election; senior official refusing to place himself under the authority of the democratically elected President. 55. Mr FÃ ©lix Tano Kouakou Born 12 March 1959 in Ouelle Passport number: PD-AE/091FD05 (due to expire on 13 May 2010) Member of the Constitutional Council: Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election; senior official refusing to place himself under the authority of the democratically elected President. 56. Ms Hortense Kouassi Angoran Member of the Constitutional Council: Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election; senior official refusing to place herself under the authority of the democratically elected President. 57. Ms JosÃ ©phine Suzanne TourÃ © Born 28 February 1972 in Abidjan Passport numbers: PD-AE/032GL12 (due to expire on 7 December 2012); 08AA62264 (due to expire on 6 April 2014) Member of the Constitutional Council: Obstruction of the peace and reconciliation processes; refusal to accept the result of the presidential election; senior official refusing to place herself under the authority of the democratically elected President. 58. Mr KonatÃ © NaviguÃ © Born 4 March 1974 in Tindara Passport number: PD-AE/076FE06 (due to expire on 5 June 2010) President of the youth wing of the Ivorian Popular Front (FPI) Public incitement to hatred and violence. 59. Mr Patrice BaÃ ¯ Security adviser to former President Gbagbo: Coordinates action to intimidate the opposition; senior official refusing to place himself under the authority of the democratically elected President. 60. Mr Marcel Gossio Born 18 February 1951 in AdjamÃ © Passport number: 08AA14345 (due to expire on 6 October 2013) Director-General of the Autonomous Port of Abidjan: Senior official refusing to place himself under the authority of the democratically elected President; is helping to fund the illegitimate government of Mr Laurent Gbagbo. 61. Mr Alphonse Mangly (alias Mangley) Born 1 January 1958 in DananÃ © Passport numbers: 04LE57580 (due to expire on 16 June 2011); PS-AE/077HK08 (due to expire on 3 August 2012); PD-AE/065GK11 (due to expire on 15 November 2012) PD-AE/065GK11 (due to expire on 15 November 2012) Director-General of Customs: Senior official refusing to place himself under the authority of the democratically elected President; is helping to fund the illegitimate government of Mr Laurent Gbagbo. 62. Mr Marc Gnatoa Head of the Front for the Security of the Centre-West (FSCO): Participation in repression. Obstruction of the peace and reconciliation processes through refusal to disarm and refusal to place himself under the authority of the democratically elected President. 63. Mr Moussa TourÃ © ZÃ ©guen Born 9 September 1944 Old passport: AE/46CR05 Secretary-General of the Group of Patriots for Peace (GPP) In charge of militia. Participation in repression following the second round of the presidential election. Obstruction of the peace and reconciliation processes through refusal to disarm and refusal to place himself under the authority of the democratically elected President. 64. Ms GeneviÃ ¨ve Bro GrÃ ©bÃ © nÃ ©e Yobou Born 13 March 1953 in Grand AlepÃ © Passport number: PD-AE/072ER06 (due to expire on 6 June 2012) President of the Patriotic Women of CÃ ´te d'Ivoire Obstruction of the peace and reconciliation processes through public incitement to hatred and violence. 65. Ms Marie Odette Lorougnon Souhonon nÃ ©e Gnabri National Secretary of the women's wing of the Ivorian Popular Front (FPI) Obstruction of the peace and reconciliation processes through public incitement to hatred and violence. 66. Mr Felix Nanihio Secretary-General of the National Audiovisual Communication Council (CNCA): Obstruction of the peace and reconciliation processes through public incitement to hatred and violence and through participation in disinformation campaigns in connection with the 2010 presidential election; senior official refusing to place himself under the authority of the democratically elected President. 67. Mr StÃ ©phane KiprÃ © Editor legally representing the newspaper Le Quotidien d'Abidjan : Obstruction of the peace and reconciliation processes through public incitement to hatred and violence and through participation in disinformation campaigns in connection with the 2010 presidential election. 68. Mr Etienne Lahoua Souanga (alias CÃ ©sar Etou) Editor-in-Chief and Editor legally representing the newspaper Notre Voie  Obstruction of the peace and reconciliation processes through public incitement to hatred and violence and through participation in disinformation campaigns in connection with the 2010 presidential election. 69. Mr Jean Baptiste Akrou Born 1 January 1956 in Yamoussoukro Passport number: 08AA15000 (due to expire on 5 October 2013) Director-General of the newspaper FraternitÃ © Matin  Obstruction of the peace and reconciliation processes through public incitement to hatred and violence and through participation in disinformation campaigns in connection with the 2010 presidential election. 70. Lieutenant General Philippe Mangou Chief of Defence Staff: Obstruction of the peace and reconciliation processes; responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 71. Colonel Affro (Gendarmerie) Assistant to the Gendarmerie High Command: Obstruction of the peace and reconciliation processes; responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 72. Mr Laurent Ottro Zirignon Born 1 January 1943 in Gagnoa Passport numbers: 08AB47683 (due to expire on 26 January 2015); PD-AE/062FR06 (due to expire on 1 June 2011); 97LB96734 Chief Executive Officer of the Ivorian Refining Company (SIR): Senior official refusing to place himself under the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 73. Mr Fadika Kassoum Born 7 June 1962 in Man Passport number: 08AA57836 (due to expire on 1 April 2014) Director of the National Petroleum Operations Company of CÃ ´te d'Ivoire (PETROCI): Senior official refusing to place himself under the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 74. Ms Simone DjÃ ©djÃ © Mama Ohoua Born 1 January 1957 either in Zialegrehoa or in Gagnoa Passport numbers: 08AA23624 (due to expire on 22 October 2013); PD-AE/006FR05 Director-General of the Treasury: Senior official refusing to place herself under the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 75. Mr Lambert KessÃ © Feh Born 22 November 1948 in Gbonne Passport number: PD-AE/047FP03 (due to expire on 26 March 2011) Director-General of Taxation: Senior official refusing to place himself under the authority of the democratically elected President; is helping to fund the illegitimate administration of Mr Laurent Gbagbo. 76. Mr Aubert ZohorÃ © Special adviser to Mr Gbagbo on economic matters: Senior official refusing to place himself under the authority of the democratically elected President. 77. Mr Thierry LegrÃ © Member of the patriotic youth movement: Obstruction of the peace and reconciliation processes through public incitement to hatred and violence. 78. Lieutenant General Edouard KassaratÃ © TiapÃ © Gendarmerie High Commander: Obstruction of the peace and reconciliation processes; Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 79. Colonel Major Hilaire Babri Gohourou Spokesperson for the I CÃ ´te d'Ivoire Security Forces: Obstruction of the peace and reconciliation processes; public incitement to hatred and violence; senior military officer refusing to place himself under the authority of the democratically elected President. 80. Chief Superintendent Claude Yoro Director of National Police Intervention Units: Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 81. Superintendent Emmanuel Patrick Loba Gnango Commander of the Riot Squad (BAE): Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 82. Captain Guei Badia Naval base  Ivorian Navy: Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 83. Lieutenant Ourigou Bawa Naval base  Ivorian Navy: Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 84. Superintendent Joachim Robe Gogo Head of operations at the Security Operations Command Centre (CECOS): Responsible for serious violations of human rights and international humanitarian law in CÃ ´te d'Ivoire; senior military officer refusing to place himself under the authority of the democratically elected President. 85. Mr Gilbert Anoh N'Guessan Chairman of the Coffee and Cocoa Trade Management Committee (CGFCC): Senior official refusing to place himself under the authority of the democratically elected President; is helping to fund the illegitimate government of Mr Laurent Gbagbo. B. Legal persons, entities and bodies Name (and any aliases) Identifying information Grounds for designation 1. PETROCI (National Petroleum Operations Company of CÃ ´te d'Ivoire) Abidjan Plateau, Les HÃ ©vÃ ©as building - 14 boulevard Carde Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 2. SIR (Ivorian Refining Company) Abidjan Port BouÃ «t, Route de Vridi  Boulevard de Petit Bassam Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 3. Autonomous Port of Abidjan Abidjan Vridi, Port area Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 4. Autonomous Port of San Pedro San Pedro, Port area Representation in Abidjan: Former Monoprix building, opposite Gare Sud Plateau - 1st floor, Rue du Commerce side Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 5. BNI (National Investment Bank) Abidjan Plateau, Avenue Marchand SCIAM building Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 6. BFA (Agricultural Credit Bank) Abidjan Plateau, Rue Lecoeur  Alliance B building, 2nd to 4th floor Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 7. Versus Bank Abidjan Plateau, Avenue Botreau Roussel CRRAE UMOA building, behind the BCEAO, facing rue des Banques Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 8. CGFCC (Coffee and Cocoa Trade Management Committee): Abidjan Plateau - CAISTAB building, 23rd floor Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 9. APROCANCI (CÃ ´te d'Ivoire Association of Natural Rubber Producers) Cocody II Plateau Boulevard Latrille  Sicogi, block A Building D 1st floor Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 10. SOGEPE (National Electricity Management) Abidjan Plateau, Place de la RÃ ©publique - EECI building, 15th floor Is helping to fund the illegitimate government of Mr Laurent Gbagbo. 11. RTI (Ivorian Radio and Television) Cocody Boulevard des Martyrs, 08 - BP 883 - Abidjan 08 - CÃ ´te d'Ivoire Public incitement to hatred and violence through participation in disinformation campaigns in connection with the 2010 presidential election. ANNEX II ANNEX II Websites for information on the competent authorities referred to in Articles 3, 4, 5, 7 and 8, and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.government.bg CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/Global+Issues/International+Sanctions/ SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities Address for notifications to or other communication with the European Commission: European Commission Foreign Policy Instruments Service Unit FPIS.2 CHAR 12/106 B-1049 Bruxelles/Brussel Belgium E-mail: relex-sanctions@ec.europa.eu Tel.: (32 2) 295 55 85 Fax: (32 2) 299 08 73